DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is in response to the reply received on 9/7/2021 and 11/4/2021.
Any rejection from the previous office action, which is not restated here, is withdrawn.
Status of the claims
The claim set dated 9/7/2021 was not entered because it was not compliant as per 37 CFR 1.121. The claim set dated 11/4/2021 was entered. 
Claims 1-19 were pending. Claims 13 and 19 were previously withdrawn. Claims 1-2, 4, 6, 14-18 have now been amended. Claims 3, 7-13 and 19 have been cancelled. Claims 1-2, 4-6, 14-18 are presented for examination on the merits.
  Terminal Disclaimer
The terminal disclaimer filed on 11/4/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 8,492,517, US 8,877,890, US 9,447,148, US 10,017,539, US 10,711,039 and application 16/927,347 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is that of Sharma (US 2004/0152134), as described in the Office Action mailed on 3/8/2021. The cited reference does not anticipate nor make prima facie obvious the instantly claimed invention in view of Applicants’ amendments and arguments filed on 9/7/2021 and 11/4/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marcela M Cordero Garcia/              Primary Examiner, Art Unit 1658                                                                                                                                                                                          
MMCG 11/2021